DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 13 is cancelled. A complete action on the merits of pending claims 1-12 and 14-18 appears herein.

Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that Abunassar (US 2014/0276747 A1) fails to disclose a linear actuator. Examiner respectfully disagrees. 
Abunassar teaches, in Par. [0040], that the treatment assembly (21) may be placed or transformed into the deployed state via remote actuation via an actuator (36). Abunassar further teaches, in Par. [0056], that distal and proximal movement of deployment member (68) axially through the elongated shaft (16) lengthens and shortens the axial length of the helix of the shaping structure (22), transforming the treatment assembly (21) between a delivery state and a deployed state. One of ordinary skill in the art would recognize that the distal and proximal movement that transforms the treatment assembly between a delivery state and a deployed state is caused by the actuator (36), making actuator (36) a linear actuator.
Applicant further argues that Mihalik (2012/0245577 A1) does not disclose a linear and rotational actuator. Examiner respectfully disagrees. Mihalik teaches, in Par. [0045], the shaft 
Applicant further argues that the actuator of Mihalik is related to fluid lines which are independent of the electrodes, and that said actuator would not be capable of adapting the pitch and/or radius of any conformable support comprising electrodes. Examiner respectfully disagrees. While the fluid conduit (30) is independent of the electrodes (26) in the embodiment depicted in Fig. 1A, the actuator is used to actuate the shaft (22), which causes the corresponding actuation/manipulation of flexible carrier arm (28) comprising electrodes (26). Mihalik teaches, in Par. [0045], that the sliding and rotating of shaft (22) through the manipulation of the actuator element (58) manipulates fluid conduit (30) and/or the carrier arm (28) accordingly. In this case the flexible carrier arm (28) would be considered a flexible support comprising electrodes, and sliding/rotating of the shaft would result in changes in the pitch and/or radius of the flexible carrier arm (28). As such, a person skilled in the art would find that it would be beneficial to arrange a rotational and linear actuator in operable connection with the electrodes due to the improved control over the position of the electrodes/treatment assembly as suggested by Mihalik in Par. [0045].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the generator" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “wherein the generator” is interpreted as “further comprising a generator”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar et al. (hereinafter “Abunassar”) (US 2014/0276747 A1) in view of Mihalik et al. (hereinafter “Mihalik”) (US 2012/0245577 A1).
Regarding claim 1, Abunassar teaches
a) linear actuator; (Fig. 1. Char. 36: actuator; Please see Examiner’s response to arguments above for evidence that actuator (36) is considered a linear actuator.)
b) a tubular element (Fig. 1, Char. 16: shaft) having a proximal end connected to the actuator (Fig. 1, Char. 18: proximal portion) and a distal end; (Fig. 1, Char. 20: distal portion) 
(Fig. 4A-B, Char. 68: deployment member) comprising a proximal end operably connected to the actuator (Page 5, Par. [0055]: the deployment member (68) slidably passes through the elongated shaft (16) to an actuator (36)) and a distal end, (Fig. 4A-B: the portion of deployment member (68) adjacent to tip (50)) and adapted to be slid along the tubular element; (Pages 5-6, Par. [0056]: the deployment member (68) is configured to move distally and proximally through the elongated shaft (16))
d) a conformable support (Fig. 4A-B, Char. 22: shaping structure) comprising a proximal end operably connected to the tubular element's distal end, (Fig. 4A-B: the proximal end of shaping structure (22) is operably connected to the distal portion of shaft (16)) and a distal end operably connected to the flexible shaft's distal end, (Fig. 4A-B: the distal end of shaping structure (22) is operably connected to the distal portion of deployment member (68) at tip (50)) having a portion of its length helically wrapped about a distal portion of the flexible shaft so to define a radius and a pitch; (Fig. 4A-B: shaping structure (22) is helically wrapped deployment member (68) and has a radius and a pitch) and 
e) a plurality of electrodes operably disposed along the helically configured portion of the conformable support, (Fig. 4A-B, Char. 24: electrode) and electrically connectable to a generator, (Page 4, Par. [0042]) adapted to contact the endoluminal surface of a blood vessel of the subject and deliver electrical energy (Pages 5-6, Par. [0056]: the electrodes (24) move a radial distance to engage the walls of the renal artery) wherein the pitch, radius or both of the helically configured portion of the (Pages 5-6, Par. [0056]: Deployment member (68) moves distally and proximally through the shaft (16) such that the distal region of shaping structure (22) moves accordingly between a delivery and deployed state. As a result, the electrodes (24) to move a radial distance to engage the walls of the renal artery. Page 40, Par. 0040: transformation between the delivery and deployed state occurs via actuator (36))
Abunassar does not explicitly teach the actuator is a rotational and linear actuator. 
Mihalik, in an analogous device, teaches the use of a rotational and linear actuator. (Fig. 1A, Char. 58: actuator element; Page 4, Par. [0045]: The shaft (22) can slide and rotate through manipulation of the actuator element (58). Actuator element (58) would be considered a rotational and linear actuator due to its ability to cause shaft (22) to slide (linear actuation) and rotate (rotational actuation))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Abunassar to incorporate the teachings of Mihalik and use a rotational and linear actuator. Doing so would allow for improved control over the position and geometry of the treatment assembly (21) of Abunassar with respect to the target tissue as suggested by Mihalik. (Page 4, Par. [0045])
Regarding claim 4, the combination of Abunassar/Mihalik, as applied to claim 1 above, teaches the plurality of electrodes are bundled in groups of electrodes. (Abunassar: Page 4, Par. [0042]: two or more electrodes (24) may be electrically coupled to the same wire)
Regarding claim 5, the combination of Abunassar/Mihalik, as applied to claim 1 above, teaches the electrodes are activated in a mono-, bi- or multipolar fashion. (Abunassar: Page 6, Par. [0060]: the electrodes (24) may be operated in a monopolar mode)
Regarding claim 6, the combination of Abunassar/Mihalik, as applied to claim 1 above, teaches the actuator is operated through manual means, hydraulic means, pneumatic means, electromechanical means, computer-aided means or combinations thereof. (Abunassar: Page 4, Par. [0040]: Actuator (36) can comprise a knob, pin, or lever carried by the handle (34). A knob, pin, or lever would be considered manual means.)
Regarding claim 7, the combination of Abunassar/Mihalik, as applied to claim 1 above, teaches a generator operably connected to the plurality of the electrodes. (Abunassar: Page 4, Par. [0042]: energy generator (26) is configured to generate a selected form and magnitude of energy for delivery via the electrodes (24))
Regarding claim 8, the combination of Abunassar/Mihalik, as applied to claim 1 above, teaches the generator is a radio frequency generator for the delivery of radio frequency energy for nerve ablation. (Abunassar: Page 4, Par. [0042]: Generator (26) can be a RF generator)
Regarding claim 9, the combination of Abunassar/Mihalik, as applied to claim 1 above, teaches the conformable support further comprises at least one sensor adapted to sense a physical or physiological parameter of the subject. (Abunassar: Page 4, Par. [0043]: Sensors such as one or more temperature, impedance, pressure optical, flow, chemical or other sensors may be located proximate to or within the electrodes (24))
Regarding claim 14, the combination of Abunassar/Mihalik, as applied to claim 1 above, teaches the device of claim 1 as discussed above, and further teaches
a) Reaching a target blood vessel of the subject in proximity with a nervous tissue by advancing the tubular element through and access point; (Abunassar: Pages 4-5, Par. [0046]: The device is inserted into a patient via an access site in the femoral, brachial, radial or axillary artery. Using one of these access sites, the device is positioned within a renal artery to access and treat the renal plexus.)
b) Adapting the radius and/or the pitch of the helically configured portion of the conformable support via an actuator's driven extension, retraction and/or rotation of the flexible shaft (Abunassar: Pages 5-6, Par. [0056]: Deployment member (68) moves distally and proximally through the shaft (16) such that the distal region of shaping structure (22) moves accordingly between a delivery and deployed state. As a result, the electrodes (24) to move a radial distance to engage the walls of the renal artery. Page 40, Par. [0040]: transformation between the delivery and deployed state occurs via actuator (36)) so that the electrodes contact a portion of the endoluminal surface of the target blood vessel; (Abunassar: Pages 4-5, Par. [0046]: the treatment assembly is radially expanded until the electrodes are in stable contact with the inner wall of the renal artery.)
c) Activating a generator operably connected to the plurality of the electrodes so that one or more electrodes deliver electrical energy to the target blood vessel. (Abunassar: Pages 4-5, Par. [0046]: Energy is applied, via electrodes (24), to the tissue to induce neuromodulating effects on the renal artery and renal plexus.)
Regarding claim 18, the combination of Abunassar/Mihalik, as applied to claim 14 above, teaches the electrical nerve modulation is nerve ablation (Abunassar: Page 5, Par. [0047]) and the generator is a radio-frequency generator. (Abunassar: Page 4, Par. [0042]: Generator (26) can be a RF generator)
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1) in view of Mihalik (US 2012/0245577 A1), as applied to claim 1 above, and further in view of Mauch (US 2015/0230859 A1).
Regarding claims 2 and 3, the combination of Abunassar/Mihalik, as applied to claim 1 above, does not explicitly teach the conformable support is substantially made of one or more soft polymeric materials or that the electrodes are compliant.
Mauch, in an analogous device, teaches the use of a conformable support structure (Fig. 2A-B, Char. 210: support structure) that is substantially made of one or more soft polymeric materials (Page 3, Par. [0029]) and that the electrodes within the support structure are compliant. (Page 3, Par. [0031]: The electrodes (106) are made from a suitable electrically conductive material such as metal, which would be flexible)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik, as applied to claim 1 above, to incorporate the teachings of Mauch and include a conformable support substantially made of one or more soft polymeric .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1) in view of Mihalik (US 2012/0245577 A1), as applied to claim 1 above, and further in view of WANG (US 2015/0289770 A1).
Regarding claim 10, the combination of Abunassar/Mihalik, as applied to claim 9 above, teaches controlling a generator (26) operably connected to a plurality of electrodes (24) via an automated control algorithm. (Abunassar: Page 4, Par. [0042])
The combination of Abunassar/Mihalik, as applied to claim 9 above, does not explicitly teach at least one sensor adapted to reveal the position of a nervous tissue in the periphery of a blood vessel and using the sensed position to control a generator so that one or more electrodes deliver spatially selective electrical energy to the nervous tissue.
WANG, in an analogous device, teaches a radiofrequency ablation device that uses electrical stimulation to map segments of the renal artery lumen to determine the location of renal nerves of importance via monitoring of a physiological response or responses to the applied electrical stimulation. The results of the nerve mapping is then used to selectively activate separate electrodes to emit ablative radiofrequency energy in order to ablate renal nerve tissue. (Page 9-10, Par. [0126])
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1) in view of Mihalik (US 2012/0245577 A1), as applied to claim 1 above, and further in view of Spenser et al. (hereinafter “Spenser”) (US 2011/0224769 A1).
Regarding claim 11, the combination of Abunassar/Mihalik, as applied to claim 1 above, does not explicitly teach a means for fixedly grafting to the internal wall of a blood vessel.
Spenser, in a similar field of endeavor, teaches a means for fixedly grafting to the internal wall of a blood vessel. (Fig. 7 A-C; Pages 2-3, Par. [0030]: a plurality of wire loops (71) protruding from a shaft ring (72)) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik, as applied to claim 1 above, to incorporate the teachings of Spenser and include an anchoring mechanism for fixedly grafting to the internal wall of a blood vessel. Doing so would improve the securement of the device in blood vessels, and .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1) in view of Mihalik (US 2012/0245577 A1), as applied to claim 1 above, and further in view of Beetel et al. (hereinafter “Beetel”) (US 2014/0277310 A1).
Regarding claim 12, the combination of Abunassar/Mihalik, as applied to claim 1 above, does not explicitly teach a distal portion comprising the conformable support is detachable from the rest of the device.
Beetel, in a similar field of endeavor, teaches an ablation catheter used for neuromodulation comprising a distal portion that is detachable from the rest of the device. (Fig. 1-2; and Page 2-3, Par. [0023]: neuromodulation unit (108) can be directly attches to the distal end portion (110) by a mechanical junction (115) configured to allow the neuromodulation unit (108) to separate from the distal end portion (110).)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik, as applied to claim 1 above, to incorporate the teachings of Beetel and include a similar mechanical junction and tether (116) within Abunassar’s deployment member (68) such that a distal end of deployment member (68) and shaping structure (22) can be disconnected from the rest of the device except for a tether which can serve as an electrical connection between the generator (26) and electrodes (24). Doing so would lower the risk of accidental movement of the shaping 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1) in view of Mihalik (US 2012/0245577 A1), as applied to claim 14 above, and further in view of Zarins et al. (hereinafter “Zarins”) (US 2015/0065945 A1).
Regarding claims 15 and 16, the combination of Abunassar/Mihalik, as applied to claim 14 above does not explicitly teach the nervous tissue forms part of the sympathetic nervous system, and is at least one of the group consisting of: the stellate ganglion, the inferior cervical ganglion, the middle cervical ganglion, the superior cervical ganglion, the carotid body, the cavernous plexus, the ciliary ganglion and the pterygopalatine ganglion.
Zarins, in a similar field of endeavor, teaches a nervous tissue forms part of the sympathetic nervous system (Page 3, Par. [0025]: a stellate ganglion is a sympathetic ganglion), and is at least one of the group consisting of: the stellate ganglion, the inferior cervical ganglion, the middle cervical ganglion, the superior cervical ganglion, the carotid body, the cavernous plexus, the ciliary ganglion and the pterygopalatine ganglion. (Page 12, Claim 9: A method of ablating the stellate ganglion with radiofrequency energy.)
Zarins further teaches neuromodulation of the stellate ganglia is a viable treatment for Raynaud’s phenomenon, hyperhidrosis, and cardiac arrhythmias. (Page 9,
Par. [0063])
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (US 2014/0276747 A1) in view of Mihalik (US 2012/0245577 A1), as applied to claim 14 above, and further in view of Kume et al. (hereinafter “Kume”) (US 2017/0296798 A1).
Regarding claim 17, the combination of Abunassar/Mihalik, as applied to claim 14 above, does not explicitly teach the target blood vessel is at least one segment of the internal carotid artery in a group consisting of: the cervical section, the petrous section, the lacerum section, the cavernous section, the clinoid section, the ophthalmic section and the communicating section.
Kume, in a similar field of endeavor, teaches advancing an access sheath of a transcarotid access system through the internal carotid artery and into the distal cervical or petrous sections of the internal carotid artery or beyond. (Page 14, Par. [0111])
Kume further teaches that using the common carotid artery as an access point to travel through the internal carotid artery, provides the benefits of both a larger access point than the brachial artery, as well as being closer to target locations than the (Page 1, Par [0007]) 
Additionally, a catheter may be inserted into the access sheath. (Pages 6-7, Par. [0063]) The catheters travelling through the access would be able to access and treat target tissues at the distal end of the access sheath.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Abunassar/Mihalik, as applies to claim 14 above, to incorporate the teachings of Kume and utilize a transcarotid access sheath to travel through the internal carotid artery to the cervical or petrous sections of the internal carotid artery. One of ordinary skill in the art would recognize that the combination of Abunassar/Mihalik, as applied to claim 14 above, can be used to treat nervous tissue in areas outside of the femoral artery region, such as the cervical or petrous sections of the carotid artery, in order to treat various conditions that require the ablation/neuromodulation of nervous tissue outside of the femoral artery region for treatment. Using the common carotid artery as an access point to travel through the internal carotid artery, to the cervical and petrous sections of the internal carotid artery, provides the benefits of both a large access point, and a closer proximity to possible target locations in the intracranial and cerebral arteries than the femoral artery, as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.S.B./Examiner, Art Unit 3794                                                                                                                                                                                                        


/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794